Citation Nr: 0528297	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-01 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a brain disability.

3.  Entitlement to service connection for a respiratory 
disability, to include asthma and emphysema.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 decision that, in 
part, denied service connection for an eye condition, for a 
brain condition, for asthma due to Agent Orange exposure, and 
for 
emphysema.  The veteran timely appealed.

The veteran failed to appear at a hearing before a Veterans 
Law Judge that was scheduled for December 2003.  

In January 2004, the Board remanded these matters to the RO 
for additional development.

Pursuant to the Board's January 2004 remand, the RO also 
issued a May 2005 SOC on the veteran's claim for an initial 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD), following the grant of service 
connection.  As no substantive appeal has been received, and 
the issue was not certified to the Board, the matter is not 
in appellate status and will not be addressed in this 
decision.  

As a final preliminary matter, the record reflects that the 
veteran was previously represented by a private attorney, who 
attempted to revoke his power of attorney in October 2003 
under the provisions of 38 C.F.R. § 20.608 (2005) after the 
case was certified to the Board.  In January 2004, the Board 
found that the attorney made a valid withdrawal of 
representative.  See 38 C.F.R. § 20.608(a), (b) (2005).  
Accordingly, this matter is referred to the RO or AMC for 
appropriate action and to afford the veteran the opportunity 
to select another representative, if he desires one.


FINDINGS OF FACT

1.  Other than for a congenital abnormality of the left eye 
and the refractive error of both eyes, there is no competent 
evidence that the veteran has a currently diagnosed eye 
disability that is medically related to service.

2.  There is no competent evidence of aggravation of a 
congenital disease or developmental eye abnormality, and 
there is no evidence of a superimposed injury or disease 
during service.

3.  The competent evidence establishes that the veteran does 
not have a brain disability. 

4.  There is no competent evidence of a link between current 
respiratory disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2005).

2.  The criteria for service connection for a brain 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for a respiratory 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the January 2002 SOC, the September 2002 and May 2005 
SSOCs, and the February 2000 and July 2001 letters, the RO 
notified the veteran of the legal criteria governing the 
claims (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims for service connection for an eye disability and 
for a brain disability.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate the claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The RO's February 2000 and July 2001 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  

The RO's letters requested that the veteran provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
February 2000 and July 2001 letters also told him to send 
information or evidence in his possession to support his 
claims.  

The Pelegrini court also held that 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided prior to the initial adverse decision.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  The Board finds that, in this 
case, the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.

The RO issued the July 2001 letter, notifying the veteran of 
the criteria for service connection, and soliciting 
information and evidence from him.  The letter was provided 
well before the Board's January 2004 remand, and the RO has 
since afforded the veteran well over a one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
brain and eye claims.  

The veteran has not been afforded an examination for his 
claimed respiratory disability.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence that a current respiratory disability may 
be related to service.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that all notice and assistance 
requirements under the VCAA have been met.  As a result 
further assistance would not be reasonably like to 
substantiate he claims.  

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as brain hemorrhage or brain thrombosis or 
encephalitis lethargica, which develop to a compensable 
degree within a prescribed period after discharge from 
service (one year), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309 (2005).



A.  Eye Disability

At the time of the veteran's pre-induction examination in 
April 1967 and again at separation in August 1969, his 
corrected vision (both distant and near) was 20/20.  No eye 
disability was reported.

Service medical records reflect complaints of blurry vision 
in February 1968, and of mild left eye pain in July 1969.  An 
August 1969 consultation report reveals a finding of a 
congenital abnormality of the vessels of the left eye.

VA progress notes, dated in May 2001 and April 2002, reflect 
findings of racemose angioma, and refractive error.

The veteran underwent a VA eye examination in July 2002.  The 
examiner noted the veteran's history of racemose angioma of 
the left eye.  The veteran denied flashes, floaters, 
diplopia, pain, and trauma.  On examination, visual acuity 
with correction was 20/25 at near and distance in the right 
eye, and was 20/30 at near and distance in the left eye; 
intraocular pressure was at 21 in each eye, and visual fields 
were full.  The examiner noted mild lens changes in both 
eyes, and diagnosed moderate hyperopia with astigmatism in 
the right eye; mild hyperopia with astigmatism in the left 
eye; and racemose angioma of the left eye.

The report of a September 2004 VA eye examination by the same 
examiner contains an opinion that the veteran's racemose 
angioma was a congenital abnormality that was present at 
birth, and that was not known to increase in severity over 
time.

Analysis

Initially, the Board notes that there is no clear, medical 
evidence establishing that the veteran has ever suffered from 
an acquired eye disability for which service connection may 
be granted.  The medical evidence includes an in-service 
finding of a congenital abnormality of the left eye and post-
service diagnosis of hyperopia with astigmatism of both eyes.  
Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As racemose angioma and hyperopia with astigmatism 
are congenital abnormalities or refractive error, those 
conditions are not "diseases" or "injuries" for the 
purposes of service connection.  See McNeely v. Principi, 3 
Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 
522 (1991).

The provisions of 38 C.F.R. § 3.303(c) (1998) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The veteran has not been found to have a congenital disease.  
Thus, service connection on the basis of aggravation is not 
warranted.  Even if the congenital condition were considered 
diseases, the VA examiner concluded that it was not subject 
to aggravation.

However, even assuming, arguendo, that the veteran does 
suffer from a current eye disability, the claim would still 
have to be denied in the absence of evidence of a nexus 
between any such disability and service.  

As indicated above, no eye disability was assessed in 
service.  While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  Specifically, the veteran's 
service medical records reflect neither an injury nor a 
disease regarding the eyes.  Moreover, the September 2004 VA 
examiner specifically indicated that the veteran's racemose 
angioma is a congenital abnormality that is not known to 
increase in severity over time.  In short, the evidence does 
not reflect aggravation.



B.  Brain Disability

Service medical records do not report manifestations, 
complaints, or findings of brain trauma, disease, or of 
cognitive impairment.  Nor is there evidence within the first 
post-service year of brain hemorrhage, brain thrombosis, 
encephalitis lethargica, or of any brain disorder to warrant 
service connection on a presumptive basis.
 
Moreover, the post-service medical records include no 
evidence of any brain disability.  Specifically, the report 
of a September 2004 VA examination reflects no symptoms of 
any brain disorder.  While the veteran reported that the 
angioma in the back of his left eye has bled into his eye in 
the past, the VA examiner noted that the angioma had no 
neurological implications because this kind of angioma did 
not ordinarily go into the brain.  The VA examiner did not 
diagnose a brain disability.

The veteran would be competent to report current symptoms, 
but he has not done so.  He has theorized that the angioma in 
his left eye caused a brain disorder, as a layperson, he is 
not competent to advance a theory of causation or to offer a 
diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2005); see Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Here, none of the veteran's in-service or post-service 
medical records establishes the presence of a brain 
disability.  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he has, or 
ever has had, a brain disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



C.  Respiratory Disability

In this case, the veteran contends that his current 
respiratory disability is the result of his exposure to Agent 
Orange in service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.307(a)(6)(iii)).

Here, the veteran served in Vietnam from April 1968 to April 
1969.  Respiratory disabilities, per se, and asthma and 
bronchitis in particular, are not listed among the disease or 
disabilities subject to presumptive service connection on the 
basis of herbicide exposure in Vietnam.  38 C.F.R. 
§ 3.309(e).

Nonetheless, service connection could still be granted on a 
direct basis, or on the basis of competent evidence otherwise 
demonstrating that the respiratory disability was the result 
of herbicide exposure in service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran's service medical records include an isolated 
finding of localized wheezing with expiration in July 1969.  

The post-service medical records first show treatment for 
bronchial asthma in February 1982, and for asthma in March 
1982.  There have been no reports of symptomatology between 
the time of service, and these initial findings.  
Accordingly, there is no competent evidence linking the 
current respiratory disabilities with service, including 
Agent Orange exposure in service.



D.  Reasonable Doubt

Because the competent evidence either does not show current 
disability, or does not link a currently shown disability to 
service, the weight of the evidence is against the claims.  
As the weight of the competent evidence is against the 
claims, the doctrine or reasonable doubt is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an eye disability is denied.

Service connection for a brain disability is denied.

Service connection for a respiratory disability, to include 
asthma and emphysema is denied.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


